*975“It is the obligation of the appellant to assemble a proper record on appeal, which must contain all of the relevant papers that were before the Supreme Court” (Wen Zong Yu v Hua Fan, 65 AD3d 1335 [2009]; see CPLR 5526; Matter of Remy v Mitchell, 60 AD3d 860 [2009]; Cohen v Wallace & Minchenberg, 39 AD3d 689 [2007]). Here, the record assembled on appeal, which did not include a copy of the complaint, is inadequate to enable this Court to render an informed decision on the merits. Accordingly, the appeal must be dismissed (see Block 6222 Constr. Corp. v Sobhani, 84 AD3d 1292 [2011]; Emco Tech Constr. Corp. v Pilavas, 68 AD3d 918, 918-919 [2009]; Matter of Allstate Ins. Co. v Vargas, 288 AD2d 309, 310 [2001]). Angiolillo, J.P., Leventhal, Austin and Roman, JJ., concur.